Van Brunt, P. J. (dissenting):
I concur in the opinion of Mr. Justice Patterson. It seems to me that it was the intention of the Legislature, by the act of 1893, to allow the destruction of the trust, and to take the life estate out of the restrictions contained in the 63d section of the Statute of Uses and Trusts, only when the life tenant had become the owner of the remainder, and thus had the absolute power of disposition, after the determination of the life estate. I think that it was *238intended to give the same power to the life tenant as he would have possessed under section 81 of the above statute""" had there been no trust. In other words, the Legislature intended to provide that “ Where an absolute power of disposition shall be given to, or acquired by, the owner of a particular estate, for life or years, such estate shall be changed into a fee, absolute in respect to the rights of cred- ' itors and purchasers.” The result of this legislation seems to be to. strike out of the said section 81 the words “ not accompanied by any trust.”
This interpretation of the act in question harmonizes the whole of the legislation upon uses and trusts, and makes no radical change which is not in harmony with the general scheme of the statute.
If this is the true interpretation to be given to the . statute, then it is clear that there are no persons in being who can convey an absolute fee in possession.
It should also be remembered that if, under any contingency, the estate may be tied up for a period of more than two lives in being, the limitation is void. In the case at bar the estate may certainly be tied up for a period beyond two lives in being, and consequently the limitation is void. The trust can only be destroyed upon the happening of an event which may never occur, viz., the union of the life estate and the remainder in one person.
Judgment modified as directed in opinion, with costs to the cestuis que trustent, the plaintiffs, and the appellant, the Museum of Fine Arts, payable out of the estate.